Citation Nr: 1017960	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  07-20 877A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts



THE ISSUE

Entitlement to a rating in excess of 10 percent for low back 
disability.   



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Dan Brook, Counsel



INTRODUCTION

The Veteran served on active duty from March 1968 to August 
1988.    

This appeal to the Board of Veterans' Appeals (Board) arose 
from a September 2006 rating decision in which the RO denied 
a claim for a rating in excess of 10 percent for low back 
disability.  Later in September 2006, the Veteran filed a 
notice of disagreement (NOD).  A statement of the case (SOC) 
was issued in June 2007, and the Veteran filed a substantive 
appeal (via a VA Form 9, Appeal to the Board of Veterans' 
Appeals) in July 2007.   


REMAND

On his July 2007 VA Form 9, the appellant indicated that he 
desired a Board hearing at the RO (i.e. Travel Board 
Hearing).  However, no action on the appellant's request has 
been taken, and nothing has been received from the appellant 
or his representative indicating that he wished to withdraw 
his Travel Board hearing request. 

Pursuant to 38 C.F.R. § 20.700 (2009), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  As the RO schedules Travel 
Board hearings, a remand of this matter to the RO is 
warranted.

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

The RO should schedule a Travel Board 
hearing for the appellant at the earliest 
available opportunity.  The RO should 
notify the appellant and his 
representative of the date and time of the 
hearing, in accordance with 38 C.F.R. § 
20.704(b) (2009).   After the hearing, the 
claims file should be returned to the 
Board in accordance with current appellate 
procedures. 

The purpose of this REMAND is to afford due process and to 
accomplish additional development, and it is not the Board's 
intent to imply whether the benefit requested should be 
granted or denied.  The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence 
and/or argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


